Case: 10-60999     Document: 00511655502         Page: 1     Date Filed: 11/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 4, 2011
                                     No. 10-60999
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CARLOS MALDONADO,

                                                  Petitioner

v.

UNITED STATES PAROLE COMMISSION,

                                                  Respondent


                           Appeal from a Decision of the
                          United States Parole Commission
                                  (No. 55408-280)


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Carlos Maldonado was convicted in Mexico of qualified homicide.
Pursuant to a treaty with the United States, he was transferred to a United
States prison to serve his sentence. Maldonado appeals the United States Parole
Commission’s (Parole Commission) determination that he be released from
prison after 188 months. He argues that his release date is unreasonable
because it is greater than necessary to achieve the sentencing goals set forth by
18 U.S.C. § 3553(a). Specifically, he argues that, based upon the abuse he

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60999   Document: 00511655502     Page: 2   Date Filed: 11/04/2011

                                 No. 10-60999

suffered from Mexican police and prison guards and his history and
characteristics, he should be released from prison sooner than in 188 months.
      The Parole Commission must “determine a release date and a period and
conditions of supervised release for an offender transferred to the United States
to serve a sentence of imprisonment, as though the offender were convicted in
a United States district court of a similar offense.” 18 U.S.C. § 4106A(b)(1)(A);
Navarrete v. U.S. Parole Comm’n, 34 F.3d 316, 319 (5th Cir. 1994). We review
that determination “in accordance with section 3742 of [Title 18] as though the
determination appealed had been a sentence imposed by a United States district
court.” § 4106A(b)(2)(B). Thus, we review the Parole Commission’s ultimate
determination for its substantive reasonableness under an abuse of discretion
standard. See Gall v. United States, 552 U.S. 38, 51 (2007).
      After a post-transfer hearing, the hearing examiner determined
Maldonado’s recommended release date by calculating the United States
Sentencing Guidelines range for the federal offense of second degree murder. A
guidelines range of 188 to 235 months would have applied if Maldonado had
been convicted of second degree murder. The hearing examiner recommended
that Maldonado be released after 188 months in prison, a term at the bottom of
the guidelines range. The Parole Commission adopted the hearing examiner’s
recommendation of a 188-month term.
      The Parole Commission’s release date determination was not an abuse of
discretion. In making the recommendation of a 188-month term, the hearing
examiner considered the abuse Maldonado suffered in Mexico, his young age
when he committed the offense, his lack of any other criminal history, and his
conduct since he had been in prison. The hearing examiner also noted, however,
that the offense was “very serious.”       The hearing examiner ultimately
determined that a term at the bottom of the sentencing guidelines range was
appropriate because of the abuse, and the Parole Commission’s release



                                       2
  Case: 10-60999   Document: 00511655502   Page: 3   Date Filed: 11/04/2011

                              No. 10-60999

determination specifically mentioned the abuse. The Parole Commission’s
release determination is AFFIRMED.




                                     3